UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1330


LUIS FRANCISCO RAMOS,

                     Plaintiff - Appellant,

              v.

DEFENSE COMMISSARY AGENCY; DEPARTMENT OF DEFENSE; LINDA
RUFFIN; KIMBERLY VARTANIAN; HILDEGARD FOSSETT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cv-00380-BO)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Francisco Ramos, Appellant Pro Se. Joshua L. Rogers, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Francisco Ramos appeals the district court’s order dismissing his action filed

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 for

failure to exhaust his administrative remedies. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Ramos v. Def. Commissary Agency, No.

5:18-cv-00380-BO (E.D.N.C. Mar. 9, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2